EXHIBIT Item6. Selected Financial Data. The following table shows selected historical financial data of our predecessor, ONEOK Texas Field Services L.P., and of Eagle Rock Pipeline, L.P. and Eagle Rock Energy Partners, L.P. ONEOK Texas Field Services, L.P. is treated as our and Eagle Rock Pipeline, L.P.’s predecessor and is referred to as “Eagle Rock Predecessor” throughout this report because of the substantial size of the operations of ONEOK Texas Field Services, L.P. as compared to Eagle Rock Pipeline, L.P. and the fact that all of Eagle Rock Pipeline, L.P.’s operations at the time of the acquisition of ONEOK Texas Field Services, L.P. related to an investment that was managed and operated by others. References in this report to “Eagle Rock Pipeline” refer to Eagle Rock Pipeline, L.P., which is the acquirer of Eagle Rock Predecessor and the entity contributed to usin connection with our initial public offering. Our historical results of operations for the periods presented below may not be comparable either from period to period or going forward, for the following reasons: • On December5, 2003, Eagle Rock Pipeline commenced operations by acquiring the Dry Trail plant from Williams Field Service Company for approximately $18.0million, and in July 2004, Eagle Rock Pipeline sold the Dry Trail Plant to Celero Energy, L.P. for approximately $37.4million, resulting in a pre-tax realized gain in the disposition of approximately $19.5million in 2004. The Dry Trail operations are reflected as discontinued operations for Eagle Rock Pipeline for 2004. • The purchase price paid in connection with the acquisition of Eagle Rock Predecessor on December1, 2005 was “pushed down” to the financial statements of Eagle Rock Energy Partners, L.P. As a result of this “push-down” accounting, the book basis of our assets was increased to reflect the purchase price, which had the effect of increasing our depreciation expense. • In connection with our acquisition of the Eagle Rock Predecessor, our interest expense subsequent to December1, 2005 increased due to the increased debt incurred. • After our acquisition of Eagle Rock Predecessor, we initiated a risk management program comprised of puts, costless collars and swaps for crude oil, natural gas and NGLs, as well as interest rate swaps that we account for using mark-to-market accounting. The amounts related to commodity hedges are included in unrealized/realized gain (loss) derivatives gains (losses) and the amounts related to interest rate swaps are included in interest expenses (income). • The historical results of Eagle Rock Predecessor only include the financial results of ONEOK Texas Field Services L.P • Our historical financial results for periods prior to December31, 2005 do not include the full financial results from the operation of the Tyler County pipeline. • On March27, 2006, Eagle Rock Pipeline completed a private placement of 5,455,050 common units for $98.3million. • On March31, 2006 and April7, 2006, a wholly-owned subsidiary of Eagle Rock Energy Partners, L.P. acquired certain natural gas gathering and processing assets from Duke Energy Field Services, L.P. and Swift Energy Corporation, consisting of the Brookeland gathering system and processing plant, the Masters Creek gathering system and the Jasper NGL pipeline. We refer to this acquisition as the Brookeland Acquisition. As a result, our historical financial results for the periods prior to March31, 2006 do not include the financial results from the operation of these assets. • On June 2, 2006, we purchased all of the partnership interests in Midstream Gas Services, L.P., which we refer to as the MGS Acquisition, an NGP affiliate, for approximately $4.7million in cash and 809,174 (recorded value of $20.3 million) common units in Eagle Rock Pipeline. As a result, financial results for the periods prior to June 2006 do not include the financial results from the operation of these assets. • On April30, 2007, we acquired certain fee minerals, royalties and working interest properties through purchases directly from Montierra Minerals& Production, L.P. and through purchases directly from NGP-VII Income Co-Investment Opportunities, L.P., which we refer to as the Montierra Acquisition, for 6,458,946 (recorded value of $133.8 million) of our common units and $5.4million in cash. As a result, financial results for the periods prior to May 2007 do not include the financial results from these assets. • On May3, 2007, we acquired Laser Midstream Energy, L.P. and certain of its subsidiaries, which we refer to as the Laser Acquisition, for $113.4million in cash and 1,407,895 (recorded value of $29.2 million) of our common units. As a result, financial results for the periods prior to May 2007 do not include the financial results from these assets. • On May3, 2007, we completed the private placement of 7,005,495 common units for $127.5million. • On June18, 2007, we acquired certain fee minerals and royalties from MacLondon Energy, L.P., which we refer to as the MacLondon Acquisition, for $18.2 million, financed with 757,065 (recorded value of $18.1 million) of our common units and cash of $0.1 million. As a result, financial results for the periods prior to July 2007 do not include the financial results from these assets. • On July31, 2007, we completed the acquisition of Escambia Asset Co.LLC and Escambia Operating Co.LLC, which we refer to as the EAC Acquisition, for approximately $224.6million in cash and 689,857 (recorded value of $17.2 million) of our common units, subject to post-closing adjustment. As a result, financial results for the periods prior to July 31, 2007 do not include the financial results from these assets. • On July31, 2007, we completed the acquisition of Redman Energy Holdings, L.P. and Redman Energy HoldingsII,L.P. and certain assets owned by NGP Income Co-Investment Opportunities FundII,L.P. (a Natural Gas Partners affiliate) which we refer to as the Redman Acquisition, for 4,428,334 (recorded value of $108.2 million) common units and $84.6million. As a result, financial results for the periods prior to July 2007 do not include the financial results from these assets. • On July31, 2007, we completed the private placement of 9,230,770 common units for approximately $204.0million. • On April 30, 2008, we completed the acquisition of Stanolind Oil and Gas Corp., which we refer to as the Stanolind Acquisition, for an aggregate purchase price of $81.9 million in cash.As a result, financial results for the periods prior to May 2008 do not include the financial results from these assets. • On October 1, 2008 we completed the acquisition of Millennium Midstream Partners, L.P., which we refer to as the Millennium Acquisition, for approximately $181.0 million in cash and2,181,818 (recorded value of $24.2 million) of our common units.Additionally, 1,818,182 common units and $0.6 million in cash were placed into an escrow account.Prior to December 31, 2008, we recovered 40,880 common units and $0.3 million in cash from the escrow account.As a result, financial results for the periods prior to October 2008 do not include the financial results from these assets. The selected historical financial data as of and for the year ended December31, 2004 and as of and for the eleven month period ended November30, 2005 are derived from the audited financial statements of
